IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA
                                                                     FILED
                        September 2022 Term
                         _______________                   November 15, 2022
                                                                 released at 3:00 p.m.
                                                             EDYTHE NASH GAISER, CLERK
                              No. 22-0293                    SUPREME COURT OF APPEALS
                            _______________                       OF WEST VIRGINIA



                            EQUITRANS, L.P.,
                               Petitioner,

                                   v.

PUBLIC SERVICE COMMISSION OF WEST VIRGINIA, RONALD HALL,
           ASHTON HALL, AND HOPE GAS, INC., dba
             DOMINION ENERGY WEST VIRGINIA,
                       Respondents.

 ____________________________________________________________

      Appeal from the Public Service Commission of West Virginia
                        Case No. 20-0994-G-C

                          AFFIRMED
 ____________________________________________________________

                      Submitted: October 4, 2022
                      Filed: November 15, 2022

Thomas C. Ryan, Esq.                     Natalie N. Terry, Esq.
Emily C. Weiss, Esq.                     Jessica M. Lane, Esq.
K&L Gates LLP                            Public Service Commission of West
Pittsburgh, Pennsylvania                 Virginia
and                                      Charleston, West Virginia
Stephen E. Hastings, Esq.                Counsel for Respondent Public Service
Hendrickson & Long, PLLC                 Commission
Charleston, West Virginia
Counsel for Petitioner                   Ancil G. Ramey, Esq.
                                         Todd M. Swanson, Esq.
                                         Brien J. Fricke, Esq.
                                         Steptoe & Johnson, PLLC
                                         Charleston, West Virginia
                                                   Counsel for Respondent Hope Gas, Inc.
                                                   d/b/a Dominion Energy West Virginia

                                                   Ronald L. Hall
                                                   Pine Grove, West Virginia
                                                   Pro se

                                                   Ashton Hall
                                                   Reader, West Virginia
                                                   Pro se

                                                   John R. Auville, Esq.
                                                   Robert F. Williams, Esq.
                                                   Charleston, West Virginia
                                                   Counsel for Amicus Curiae The Consumer
                                                   Advocate Division of the Public Service
                                                   Commission of West Virginia

                                                   Carte P. Goodwin, Esq.
                                                   Mary Claire Davis, Esq.
                                                   Frost Brown Todd LLC
                                                   Charleston, West Virginia
                                                   Counsel for Amici Curiae Diversified
                                                   Production    LLC      and Diversified
                                                   Midstream LLC

                                                   Robert R. Rodecker, Esq.
                                                   John R. McGhee, Jr., Esq.
                                                   Cynthia L. Wilson, Esq.
                                                   Kay Casto & Chaney PLLC
                                                   Charleston, West Virginia
                                                   Counsel for Amicus Curiae Peoples Gas
                                                   WV LLC




JUSTICE WOOTON delivered the Opinion of the Court.

JUSTICE BUNN, deeming herself disqualified, did not participate in this decision.
JUDGE SADLER sitting by temporary assignment.

JUSTICE ARMSTEAD concurs and reserves the right to file a separate opinion.
                              SYLLABUS BY THE COURT

              1.     “‘The detailed standard for our review of an order of the Public

Service Commission contained in Syllabus Point 2 of Monongahela Power Co. v. Public

Service Commission, 166 W.Va. 423, 276 S.E.2d 179 (1981), may be summarized as

follows: (1) whether the Commission exceeded its statutory jurisdiction and powers; (2)

whether there is adequate evidence to support the Commission’s findings; and, (3) whether

the substantive result of the Commission’s order is proper.’ Syl. Pt. 1, Cent. W.Va. Refuse,

Inc. v. Pub. Serv. Comm’n of W.Va., 190 W.Va. 416, 438 S.E.2d 596 (1993).” Syl. Pt. 2,

Sierra Club v. Pub. Serv. Comm’n of W. Va., 241 W. Va. 600, 827 S.E.2d 224 (2019).



              2.     “The Public Service Commission of West Virginia has no jurisdiction

and no power or authority except as conferred on it by statute and necessary implications

therefrom, and its power is confined to the regulation of public utilities. It has no inherent

power or authority.” Syl. Pt. 2, Wilhite v. Pub. Serv. Comm’n of W. Va., 150 W. Va. 747,

149 S.E.2d 273 (1966).



              3.     “Whenever any business or enterprise becomes so closely and

intimately related to the public, or to any substantial part of a community, as to make the

welfare of the public, or a substantial part thereof, dependent upon the proper conduct of

such business, it becomes subject for the exercise of regulatory power of the state.” Syl.

Pt. 5, Clarksburg Light & Heat Co. v. Pub. Serv. Comm’n of W. Va., 84 W. Va. 638, 100

S.E. 551 (1919).

                                              i
              4.     “Where the transmission line of a public utility has been used directly

to serve retail rural consumers over a long period of time, such use constitutes a dedication

of that line to the public service and such facility will continue to be so dedicated and the

owner thereof will continue to operate as a public utility unless and until permission is

obtained from the Public Service Commission to terminate such status.” Syl. Pt. 3, Boggs

v. Pub. Serv. Comm’n of W. Va., 154 W. Va. 146, 174 S.E.2d 331 (1970).



              5.     “Jurisdiction of the Public Service Commission over a public utility

will not be considered to be terminated unless the action of the Commission and the

circumstances surrounding the case demonstrate clearly and unequivocally its intent to

relinquish such jurisdiction.” Syl. Pt. 1, Boggs v. Pub. Serv. Comm’n of W. Va., 154 W.

Va. 146, 174 S.E.2d 331 (1970).




                                             ii
WOOTON, Justice:

              Petitioner Equitrans, LC (“Equitrans”) appeals the March 16, 2022, order of

respondent Public Service Commission of West Virginia (“PSC”) which ordered Equitrans

to permit respondent Hope Gas (“Hope Gas”) to connect a natural gas field tap on the

property of respondents Ronald and Ashton Hall (“the Halls”) to Equitrans’ gathering line.

On appeal, Equitrans argues the PSC lacked subject matter jurisdiction over this action

insofar as the PSC has divested itself of jurisdiction over gathering facilities by legislative

rule. The collective respondents counter—asserting several differing legal theories—that

the PSC properly exercised jurisdiction over Equitrans’ gathering facilities. Because we

agree that the PSC properly exercised jurisdiction in this matter, we affirm the PSC’s

March 16, 2022, order. 1



                      I. FACTUAL AND PROCEDURAL BACKGROUND

              Equitrans is a natural gas interstate pipeline company that owns and operates,

among other things, so-called “gathering lines” — pipelines that transport natural gas from

various wells to a central facility and then to an interstate pipeline. Of note, Equitrans does

not own the gas transported through its lines, but it collects a fee for said transportation.




       1
         The Court would like to acknowledge the participation in this case of the Consumer
Advocate Division of the Public Service Commission of West Virginia and Peoples Gas
WV LLC, who filed amicus briefs in support of the respondents, as well as Diversified
Production LLC and Diversified Midstream LLC who filed amicus briefs in support of
Equitrans. We have considered the arguments presented by the amici curiae in deciding
this case.

                                              1
Moreover, Equitrans does not provide utility gas distribution services, but other public

utilities like Hope Gas and Mountaineer Gas tap into Equitrans’ gathering lines, buy the

gas, and distribute it to their customers. The particular line at issue in this appeal, L. No.

H-13087, is used by Hope Gas to distribute natural gas to rural consumers via main line

field taps.



              In 2019, Equitrans sought to divest itself of its gathering facilities. In so

doing, it applied to the Federal Energy Regulation Commission (“FERC”), which regulates

interstate pipeline companies, to abandon and sell the gathering facilities. FERC approved

that application on June 17, 2022, determining that it did not have any authority to reject it

because it “has no jurisdiction over gathering facilities, whether such facilities are

certificated or noncertificated.” 179 FERC ORD. ¶ 61,204, *30 (2022) (citing 15 U.S.C.

§ 717(b)). More specifically, FERC stated, “as we have explained in this order, the

Commission has no authority to deny the abandonment of the certificated gathering

facilities. Where gathering facilities were never certificated, a pipeline need not even file

an application with the Commission to abandon such non-certificated facilities.” Id. FERC

further stated that “Equitrans does not need [FERC] approval to abandon these facilities.

While the parties argue that a permanent abandonment of the facilities is unnecessary,

[FERC] has no authority to challenge Equitrans’ decision to abandon [them].” Id. at *31.

In light of FERC’s recognition that it has no jurisdiction over gathering facilities, we take

care to note that nothing in FERC’s order intrudes upon the jurisdiction this Court or the

PSC has over such facilities.

                                              2
              At the same time the action before FERC was pending, three separate

complaints were filed with the PSC seeking to stop Equitrans from divesting itself of the

gathering facilities and to continue natural gas service to the customers connected to its

gathering lines. In the one subject to this appeal, the Halls asked Hope Gas to establish

natural gas service for their residence located on 8 Mile Ridge Road in Reader, West

Virginia. The property previously had natural gas service and an existing tap on the

premises, 2 therefore service could be restored simply by placing a new gas meter on the

property. Hope Gas denied the Halls’ request for resumption of service, stating that

Equitrans had denied its request to reestablish a service connection to the Halls’ residence.

Thereafter, the Halls filed a complaint with the PSC against Hope Gas.



              On March 12, 2021, the PSC added Equitrans as a respondent to the Halls’

complaint. At that time, Equitrans argued that the PSC lacked jurisdiction over its

gathering facilities, 3 connection to which would establish service to the Halls’ residence.

In a recommended decision entered on August 12, 2021, an administrative law judge

(“ALJ”) found that, “[a]lthough Equitrans [owns] an interstate pipeline, the [PSC] has

jurisdiction over Equitrans due to service obligations agreed to by Equitable Resources,




       2
          It is not clear from the appendix record why natural gas service to the property was
initially stopped.
       3
         We note that the terms “gathering facilities” and “gathering line” are used
interchangeably throughout the parties’ briefs and the orders below. To the extent this
opinion does the same, those terms are to be construed identically.

                                              3
Equitrans’ former parent company, in Case No. 07-0098-GT-G-PC.” The ALJ reached

this finding by relying on an affidavit (the “Crawford Affidavit”) signed by Equitable

Resources’ senior vice president and president of midstream and distribution, Randall

Crawford, during Equitable Resources’ 2008 proposed corporate reorganization. 4           In

relevant part, the Crawford Affidavit provides:

              Acceptance of the consent and approval granted in the Order
              shall constitute an agreement by Equitable Resources, Inc.,
              Equitable Gas Company . . . and any Equitable Resources
              affiliates that neither they nor their successors shall discontinue
              service to any distribution system customer served on any of
              the isolated sections of the Equitable utility distribution system
              in West Virginia, that are not connected to the interconnected
              main system in Taylor, Marion and Harrison Counties, without
              first obtaining the authority of the Public Service Commission
              of West Virginia, and that they shall make service available to
              all future applicants who would be entitled to natural gas or
              transportation service from such isolated distribution facilities
              under the statutes and applicable regulations to the same extent
              as if a separation of properties had not taken place[.]

The record clearly shows that Equitrans was an affiliate or subsidiary of Equitable

Resources at the time the Crawford Affidavit was executed.



              On August 27, 2021, Equitrans filed exceptions to the ALJ’s recommended

decision, arguing that “it is a natural gas company subject only to regulation by the Federal

Energy Regulatory Commission ([‘]FERC[’])” and that “the [PSC] lacks jurisdiction over



       4
         Other than the execution of the Crawford Affidavit, the facts surrounding
Equitable Resources’ 2008 corporate reorganization are not pertinent to this appeal.
However, we do note that after the corporate reorganization, Equitrans became an affiliate
or subsidiary of Equitable Resources’ successor-in-interest, NewHoldCo.

                                              4
Equitrans and the gathering system and cannot require Equitrans to allow Hope [Gas]

access to L. No. H-3087 to place a meter on the existing tap.” Despite these exceptions,

the PSC adopted the ALJ’s recommended decision and, in an order dated March 16, 2022,

found that it had jurisdiction over Equitrans’ gathering facilities. In so doing, the PSC

noted that it had previously found in a separate action that it had jurisdiction over

Equitrans’ lines under this Court’s holding in Boggs v. Public Service Commission of West

Virginia, 154 W. Va. 146, 174 S.E.2d 331 (1970), discussed infra in greater detail, because

the line had “served rural field tap customers continuously for decades” such that it was

dedicated to the public service. Equitrans now appeals that order, again arguing that the

PSC lacked jurisdiction over its gathering facilities.



                                   II. STANDARD OF REVIEW

              This case is on appeal from an order entered by the PSC. In this regard, this

Court has held that

                      [t]he detailed standard for our review of an order of the
              Public Service Commission contained in Syllabus Point 2 of
              Monongahela Power Co. v. Public Service Commission, 166
              W.Va. 423, 276 S.E.2d 179 (1981), may be summarized as
              follows: (1) whether the Commission exceeded its statutory
              jurisdiction and powers; (2) whether there is adequate evidence
              to support the Commission’s findings; and, (3) whether the
              substantive result of the Commission’s order is proper.” Syl.
              Pt. 1, Cent. W.Va. Refuse, Inc. v. Pub. Serv. Comm’n of W.Va.,
              190 W.Va. 416, 438 S.E.2d 596 (1993).

Syl. Pt. 2, Sierra Club v. Pub. Serv. Comm’n of W. Va., 241 W. Va. 600, 827 S.E.2d 224

(2019).   With this standard in mind, we proceed to address the parties’ arguments.


                                              5
                                             III. DISCUSSION

                  This appeal presents a single issue of whether the PSC properly exercised

jurisdiction in the matter below. Equitrans contends that it did not because the PSC has

allegedly divested itself of jurisdiction over “gathering facilities” by its promulgation of a

legislative rule that states gathering facilities are not “public utilities or intrastate

pipelines.” See W. Va. C.S.R. § 150-16-2.10. The respondents contend that the PSC

properly exercised jurisdiction below, arguing that: (1) despite the legislative rule,

Equitrans is operating as a public utility under Boggs v. Pub. Serv. Comm’n of W. Va., 154

W. Va. 146, 174 S.E.2d 331 (1970); (2) the gathering line at issue in this case is an

“intrastate pipeline” under West Virginia Code § 24-3-3a (2018); and (3) Equitrans’ parent

company consented to jurisdiction when it executed the Crawford Affidavit in 2007. We

agree with the respondents’ first argument and conclude that the PSC properly exercised

jurisdiction. 5




        5
         Because we resolve this matter pursuant to our decision in Boggs, we need not
address the respondents’ remaining arguments. That said, in light of the third argument
that the Crawford Affidavit somehow constituted an agreement to jurisdiction, we find it
necessary to reiterate that it is not possible to agree to subject matter jurisdiction. This
Court has held for over a century that

                          [c]onsent of parties cannot confer upon a court
                  jurisdiction which the law does not confer, or confers upon
                  some other court, although the parties may by consent submit
                  themselves to the jurisdiction of the court. In other words,
                  consent cannot confer jurisdiction of the subject-matter, but it
                  may confer jurisdiction of the person.

                                                 6
              Because this appeal revolves solely around the PSC’s jurisdiction, we begin

our analysis by summarizing the statutes defining the PSC’s jurisdictional parameters.

West Virginia Code section 24-2-1(a) (2018) provides, in relevant part, that “[t]he

jurisdiction of the commission shall extend to all public utilities in this state and shall

include any utility engaged in any of the following public services: . . . transportation of

oil, gas, or water by pipeline[.]” Id. The term “public utility” is defined to “mean and

include any person or persons . . . engaged in any business . . . which is, or shall hereafter

be held to be, a public service.” Id. § 24-1-2 (2018). The term “public service” is not

defined in the statutory scheme or in this Court’s caselaw.



              In applying these statutes, this Court has set out several holdings further

explaining the PSC’s jurisdiction.      First, we have noted that “[t]he Public Service

Commission of West Virginia has no jurisdiction and no power or authority except as

conferred on it by statute and necessary implications therefrom, and its power is confined

to the regulation of public utilities. It has no inherent power or authority.” Syl. Pt. 2,

Wilhite v. Pub. Serv. Comm’n of W. Va., 150 W. Va. 747, 149 S.E.2d 273 (1966).

Moreover, we have explicitly stated that the PSC “would transcend its statutory

jurisdiction, power and authority if it should undertake to exercise control over business




Syl. Pt. 2, Yates v. Taylor Cnty. Ct., 47 W. Va. 376, 35 S.E. 24 (1900).



                                              7
enterprises not falling within the classification of public utilities.” Eureka Pipe Line Co v.

Pub. Serv. Comm’n of W. Va., 148 W. Va. 674, 683, 137 S.E.2d 200, 205 (1964).



              Against this backdrop, Equitrans argues that the PSC has explicitly excluded

gathering facilities like the one at issue in this case from the definition of “public utility”

such that the PSC has divested itself of jurisdiction over gathering facilities on the whole.

As authority for this argument, Equitrans cites to a 1987 legislative rule, West Virginia

Code of State Rules section 150-16-2.10, which states:

              The term “gathering facilities” shall include all pipelines and
              related facilities used to collect the gas production of one (1)
              or more wells for the purpose of moving such production from
              the well(s) into the facilities of an interstate pipeline, a utility,
              or an intrastate pipeline. For purposes of these rules, gathering
              facilities shall not be considered either public utilities or
              intrastate pipelines.

Id. (emphasis added.) A cursory reading of this rule out of context could lead to the

conclusion that gathering facilities are simply not public utilities, but it becomes clear that

is not the case when one examines the statutory scheme under which the rule was

promulgated and the order adopting the rule.



              The PSC promulgated this rule under the authority granted to it by West

Virginia Code section 24-3-3a, which sets out certain requirements for natural gas

transportation. The authority underpinning this rule is set forth in section 24-3-3a(c), which

states: “For reasons of safety, deliverability or operational efficiency the commission may,

in its discretion, by rule or order, exclude from the requirements of this section any part of

                                               8
any pipeline solely dedicated to storage, or gathering, or low pressure distribution of natural

gas.” Id. (emphasis added.) The express language of this statute does not, as Equitrans

argues, permit the PSC to divest itself of jurisdiction over gathering facilities. Rather, the

statute only permits the PSC to exempt certain facilities — those which are solely dedicated

to gathering, storage, or low pressure distribution — from the requirements of that statute

(and necessarily in its related rules). The parties have not cited to any authority, nor are

we aware of any, which permits the PSC to alter its statutory jurisdiction by promulgating

a legislative rule. Even assuming, arguendo, such authority exists, section 150-16-2.10

would not have operated to exclude the gathering line at issue in this case from the PSC’s

jurisdiction. This is so because the PSC can only exempt from those requirements facilities

which are “solely dedicated to storage, or gathering, or low pressure distribution of natural

gas”; the statute says nothing of lines that serve mixed purposes. W. Va. Code § 24-3-

3a(c).



              Despite Equitrans’ arguments to the contrary, the record is replete with

evidence that this gathering line is a mixed-use line performing both gathering services and

distribution of natural gas to rural consumers via main line field taps. While Equitrans is

not the distributor of the gas — meaning that it is not the utility selling the gas to those

rural consumers — it facilitates that distribution via this gathering line. As discussed

further infra, the record reveals that the line has served this dual purpose for several

decades, including in the years preceding Equitrans’ own existence. Moreover, Equitrans

is obligated to continue facilitating that distribution as evidenced by the Crawford

                                              9
Affidavit, wherein Equitrans’ parent company agreed that “its affiliates and successors

would not ‘discontinue service to any customer served by a main line tap on production,

transmission or gathering line or facility of any Equitable Resources affiliate or subsidiary

or their successors’ without obtaining PSC approval.” Similarly, the Crawford Affidavit

indicates that those affiliates and successors are bound to “make service available to all

future applicants who would be entitled to natural gas or transportation service from such

production, transmission or gathering pipelines or facilities[.]” Given that this line has

been and continues to be a mixed-use line, we readily conclude that West Virginia Code

section 24-3-3a(c) would not have permitted the PSC to exempt it from the requirements

of that section, much less to divest itself of jurisdiction over this line.



               We note that the PSC itself was aware of this when it promulgated W. Va.

C.S.R. section 150-16-2.10 in 1987. In its order adopting that rule, the PSC stated

succinctly that it retained “authority to regulate. . .[gathering] facilities on a case-by case

basis.” Pub. Serv. Comm’n, Gen. Ord., No. 228, at *8 (Mar. 8, 1987). The PSC explained:

“As defined, gathering facilities shall not be considered either public utilities or intrastate

pipelines. If subsequent issues arise concerning whether specific facilities are properly

designated as gathering facilities, they will be addressed by the Commission.” Id. at *10.

From that language, we conclude that the PSC anticipated that some facilities proclaiming

to be gathering facilities may, in fact, serve mixed purposes such that the PSC should retain

its oversight of them. Given that the gathering line at issue here not only serves a mixed

purpose, but one which extends to distribution of natural gas directly to consumers, it is

                                               10
reasonable that the PSC would have sought to retain its regulatory authority over that

facility. In fact, not only is it reasonable, but it is also consistent with this Court’s

jurisprudence.



              For over a century, this Court has made clear that certain entities which

would not normally come within the PSC’s regulatory jurisdiction may be drawn into such

jurisdiction when that entity becomes vital to the public welfare. Specifically, we held that

                     [w]henever any business or enterprise becomes so
              closely and intimately related to the public, or to any
              substantial part of a community, as to make the welfare of the
              public, or a substantial part thereof, dependent upon the proper
              conduct of such business, it becomes subject for the exercise
              of regulatory power of the state.

Syl. Pt. 5, Clarksburg Light & Heat Co. v. Pub. Serv. Comm’n of W. Va., 84 W. Va. 638,

100 S.E. 551 (1919). In this regard, there is no doubt that Equitrans’ business has

“become[] so closely and intimately related to the public” such that a substantial part

thereof is “dependent upon the proper conduct” of its business. Id. This is so because

Equitrans’ lines at issue here are the sole source of natural gas for several thousand rural

West Virginia consumers who would be left with no gas service whatsoever in the absence

of proper operation of those lines. So, clearly, the PSC’s exercise of its regulatory authority

would be appropriate under those circumstances.



              We have reiterated this principle several times over the years, and expanded

upon it in with our holding in Boggs that


                                              11
                      [w]here the transmission line of a public utility has been
              used directly to serve retail rural consumers over a long period
              of time, such use constitutes a dedication of that line to the
              public service and such facility will continue to be so dedicated
              and the owner thereof will continue to operate as a public
              utility unless and until permission is obtained from the Public
              Service Commission to terminate such status.

154 W. Va. at 146, 174 S.E.2d at 332, syl. pt. 3. Like the case at bar, Boggs involved a

natural gas transmission line that was once owned by a public utility, Ohio Valley Gas, and

used to distribute gas to rural consumers. The line was later transferred to private,

nonutility owner, Mr. Boggs. Despite that privatization, the line was still used to distribute

natural gas to rural consumers via main line field taps, much like how Hope Gas distributes

gas via Equitrans’ gathering line. We concluded that because the line had been used to

serve the public for a prolonged period (pre-1935 to at least 1970), the PSC had continuing

jurisdiction over it, and Mr. Boggs, as its owner, would “continue to operate [it] as a public

utility unless he obtain[ed] permission to terminate his status as such.” Id. at 155, 174

S.E.2d at 337. So, by assuming control of the line which had previously been dedicated to

the public service, Mr. Boggs implicitly agreed to operate as a public utility for the limited

purpose of the continued operation of that line. He could only terminate his status in that

regard with the PSC’s approval. See id.



              Here, the record readily reveals that the gathering line at issue has been used

to serve rural West Virginia consumers for several decades, including more than twenty-

five years under Equitrans’ ownership, and several decades prior under Equitrans’

predecessors, Equitable Resources and Equitable Gas Company. Because the line was

                                             12
historically (and continues to be) used to serve rural consumers, it is dedicated to public

service under Boggs. As such, the owner thereof continues to operate it as a public utility

until the PSC terminates its public utility status. We have held that “[j]urisdiction of the

Public Service Commission over a public utility will not be considered to be terminated

unless the action of the Commission and the circumstances surrounding the case

demonstrate clearly and unequivocally its intent to relinquish such jurisdiction.” Id. at 146,

174 S.E.2d at 332, syl. pt. 1. To date, there has been no action by the PSC terminating this

jurisdiction, nor have any circumstances “clearly and unequivocally” demonstrated its

intent to relinquish that jurisdiction. See id. Therefore, we conclude that the PSC properly

exercised jurisdiction over this matter under Boggs, and will continue to do so until it

relinquishes such jurisdiction or the line is no longer dedicated to public service.



              Having concluded that the PSC properly exercised jurisdiction over the

gathering facility at issue in this matter below, we affirm.



                                         IV. CONCLUSION

              For the foregoing reasons, we affirm the PSC’s March 16, 2022, order.



                                                                                   Affirmed.




                                             13